Citation Nr: 0604579	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  98-08 752A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for cervical spine 
degenerative disc disease (DDD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from January 1969 to February 
1971.

This appeal to the Board of Veterans Appeals (Board) arises 
from a March 1998 rating action that denied service 
connection for cervical spine DDD.  The veteran filed a 
Notice of Disagreement subsequently in March 1998, and the RO 
issued a Statement of the Case (SOC) in May 1998.  The 
veteran filed a Substantive Appeal in June 1998; in that 
document, he requested a Board hearing in Washington, D.C.  
In August 1998, the veteran testified during a hearing before 
a hearing officer at the RO; a transcript of the hearing is 
of record.  The RO issued a Supplemental SOC (SSOC) in 
October 1998.

In November 1999, the Board remanded this case to the RO for 
further development and adjudication.  As reflected in a 
November 2000 SSOC, the RO continued the denial of service 
connection for cervical spine DDD.  By letter of August 2001, 
the Board notified the veteran of a Board hearing that had 
been scheduled for him in Washington, D.C. for a date in 
September 2001.  Prior to the September 2001 scheduled date 
of the hearing, the Board received the veteran's written 
cancellation of the hearing request.  Subsequently in 
September 2001, the Board remanded this case to the RO for 
due process and other development.  As reflected in an April 
2002 SSOC, the RO continued the denial of service connection 
for cervical spine DDD.

By decision of August 2002, the Board denied service 
connection for cervical spine DDD.  In April 2003, counsel 
for the VA Secretary filed a unilateral motion with the 
United States. Court of Appeals for Veterans Claims (Court) 
to remand the August 2002 Board decision.  By Order of May 
2003, the Court granted the motion, vacating the Board 
decision, and remanding the matter to the Board for further 
action.       

In December 2003, the Board remanded this matter  to the RO 
for further development of the evidence and for due process 
development.  After accomplishing that development, the RO 
continued the denial of service connection for cervical spine 
DDD (as reflected in the September 2005 SSOC), and returned 
this case to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Cervical spine DDD was not shown in service or for many 
years thereafter, and the only medical opinion addressing the 
relationship between that disability and the veteran's  
military service weighs against the claim..


CONCLUSION OF LAW

The criteria for service connection for cervical spine DDD 
are not met.                  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

Through the March 1998 rating action, the April 1998 RO 
letter, the May 1998 SOC, the June 1998 RO letter, the 
October 1998 SSOC, the February and November 1999 RO letters, 
the November 2000 SSOC, the May 2001 and January and March 
2002 RO letters, the April 2002 SSOC, the June 2002 and May 
2004 RO letters, the September 2005 SSOC, and the November 
2005 RO letter, the RO variously notified the veteran and his 
representative of the legal authority governing entitlement 
to the benefit sought on appeal, the evidence that would 
substantiate his claim, and the evidence that had been 
considered in connection with those claims.  After each, they 
were given an opportunity to respond.  Hence, the Board finds 
that the veteran has received sufficient notice of the 
information and evidence needed to support his claim, and has 
been provided ample opportunity to submit such information 
and evidence.  

The Board also notes that the May 2004 RO letter, SOC, and 
SSOCs variously informed the veteran of what the evidence had 
to show to establish entitlement to the benefit he sought; 
what information or evidence VA still needed from him; what 
evidence VA had retrieved and considered in his claim; what 
evidence he had to furnish; what he had to do to obtain 
assistance from VA in connection with his appeal; and that VA 
would make reasonable efforts to help him get evidence 
necessary to support his claim, such as medical records 
(including private medical records), if he gave it enough 
information about such records so that it could request them 
from the person or agency that had them.  In addition, the 
latter May 2004 RO letter specifically informed the appellant 
of the VCAA's requirements, and notified him that he could 
help with his claims by informing VA of any additional 
information or evidence that he wanted it to try to obtain 
for him, where to send additional evidence or information 
concerning his appeal, and where he could request assistance 
if needed.  The latter May 2004 RO letter specifically 
notified the veteran to furnish any evidence that he had in 
his possession that pertained to his claim.  Accordingly, the 
Board finds that the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by him and what evidence will be retrieved by VA has 
been met.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that proper VCAA notice should notify 
a veteran of: (1) the evidence that is needed to substantiate 
a claim; (2) the evidence, if any, to be obtained by VA; (3) 
the evidence, if any, to be provided by the claimant; and (4) 
a request by VA that the claimant provide any evidence in his 
possession that pertains to the claim.  As indicated above, 
all four content of notice requirements have been met in this 
appeal. 

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided at the time that, or 
immediately after, the VA Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

In this appeal, documents strictly meeting the VCAA's notice 
requirements were not, nor could they have been provided to 
the veteran prior to the 1998 rating action on appeal, 
inasmuch as the VCAA was not enacted until 2000.  Moreover,  
the Board finds that the lack of any pre-adjudication notice 
in this matter does not prejudice the appellant in any way.  
In this regard, the Board points out that the Court has also 
held that an error in the adjudicative process is not 
prejudicial unless it affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect, such that the error affects 
the essential fairness of the adjudication.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board finds that, with respect to this appeal, any delay 
in issuing the 38 U.S.C.A. § 5103(a) notice was not 
prejudicial to the appellant because it did not affect the 
essential fairness of the adjudication, in that, as noted 
above, his claim was fully developed and readjudicated after 
notice was provided.

Additionally, the Board finds that all necessary development 
of the claim herein decided has been accomplished, and that 
no further action is needed to satisfy the duty to assist in 
connection with either claim.  The RO, on its own initiative 
as well as pursuant to Court Order and Board remands, has 
made reasonable and appropriate efforts to assist the 
appellant in obtaining evidence necessary to substantiate his 
claim, to include obtaining all available service and 
numerous post-service VA medical records up to 2005, and 
affording him several comprehensive VA examinations, reports 
of which have been associated with the record and considered 
in adjudicating this claim.  In April 1998, the RO furnished 
the veteran requested copies of medical records and VA 
documents.  A transcript of the veteran's August 1998 RO 
hearing has been associated with the record.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional, 
existing evidence pertinent to the claim on appeal that has 
not been obtained.  In March 2000, the veteran notified the 
RO that he had not sought treatment from private physicians 
in connection with the disability at issue.  In August 2001, 
the veteran stated that he had no additional documentation to 
submit.  In January 2002, the veteran stated that he had not 
been treated at any non-VA medical facilities for the 
disability at issue.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by adjudication of the claim on appeal, at 
this juncture, without directing or accomplishing any 
additional notification and/or development action.

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  Certain chronic diseases, such as 
arthritis, when manifest to a degree of 10 percent within 1 
year from the date of termination of such service, shall be 
presumed to have been incurred therein, even though there is 
no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  Notwithstanding the presumptions, service 
connection also may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that it was incurred in 
service.  38 C.F.R. § 3.303(d).

In this case, the Board notes that the veteran has a current 
diagnosis of cervical spine DDD.  However, that disorder is 
not shown to be related to the veteran's military service.

The service medical records are completely negative for 
complaints, findings, or diagnoses of any cervical spine 
disability.  On February 1971 separation examination, the 
veteran denied a history of swollen or painful joints, 
arthritis or rheumatism, and back trouble of any kind, and 
the neck and spine were normal on examination.

Post service, July 1990 VA hospital records were negative for 
complaints, findings, or diagnoses of any cervical spine 
pathology.  The first objective findings of such disease were 
in October 1992, more than 21 years after separation from 
service, when VA X-rays revealed disc disease at the C5-6 
level with osteophyte formation.  

April 1995 VA outpatient records indicate that the veteran 
denied a history of a neck injury.  January 1998 VA X-rays 
revealed moderate disc space narrowing at C5-6 with 
osteophytes.  On March 2002 VA examination, the veteran 
reported no history of trauma to the neck, and current X-rays 
indicated progression of DDD at C5-6 and C6-7 with 
spondylosis at those levels.  September 2004 VA X-rays 
revealed degenerative joint disease (DJD) throughout the 
cervical spine, most severe at C5-6 and C6-7.  A December 
2004 VA examiner noted the latter September X-ray findings 
and concluded that the veteran had no evidence of any 
orthopedic or neurological dysfunction.  In May 2005, the 
same VA physician who examined the veteran in December 2004 
diagnosed advancing DJD changes in the cervical spine, 
without evidence of radicular compression, and in June 2005 
the doctor stated that cervical spine X-rays showed disc 
disease progression.  None of these medical records offered 
any opinion as to any relationship between the veteran's 
current cervical spine disability and his military service.  

This, evidence, as a whole, does not provide persuasive 
support for the veteran's claim that service connection for 
cervical spine DDD is warranted.  

The Board also points out that, after a thorough review of 
the veteran's service medical records ( that, as indicated 
above, reflect no indication that he had any neck problems at 
the time of service discharge, and the post-service record 
which was negative for references to the neck that predated 
October 1992), a VA physician in September 2005 opined that 
it was less likely than not that any current cervical disc 
disease was the result of disease or injury incurred in or 
aggravated by military service.  Thus, the Board finds that 
the only medical opinion that directly addresses the 
relationship between the veteran's current cervical spine 
disability and service-- clearly based on the veteran's 
actual documented in-service medical history and assertions--
weighs against the claim for service connection for cervical 
spine DDD, and neither the veteran nor his representative 
have identified or alluded to the existence of any contrary 
medical opinion.  

In addition to the medical evidence, the Board has also 
considered the veteran's assertions, to include his August 
1998 testimony  that he believed that his cervical spine 
problems may be related to his duties during military 
service.  Nevertheless, in the absence of competent and 
persuasive medical evidence linking his post-service cervical 
spine disorder to service, his claim must fail.  While the 
veteran is competent to offer evidence as to facts within his 
personal knowledge, such as his own symptoms, as a layman 
without the appropriate medical training or expertise, he is 
not competent to render an opinion on a medical matter, such 
as, in this case, the etiology of his current cervical spine 
disability.  See Bostain v. West , 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"). 

Under these circumstances, the Board concludes that service 
connection for cervical spine DDD must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for cervical spine DDD is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


